Title: From George Washington to William Heath, 29 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 29th Augst 1782
                  
                  Altho I must confess that it appears to me rather surprizing to have a request for so many Gentlemen, and of such Rank, to be absent from their Commands, at this Time of the Campaign, on Business to their State—Yet as it is the particular Desire of the Officers of the Line, I give my permission as requested, for all the Gentlemen except Major General Knox; who cannot by any means be spared from the Command which is given him; & besides that, I have an Expectation of employing him soon on another very important business, which cannot be dispensed with.
                  The Surgeon mentioned may have permission to go to Philadelphia, agreeable to request.  With Esteem & Regard I am Dear Sir Your most Obedient & most humble Servant
                  
                     Go: Washington
                  
               